Counsel for the appellant, in challenging the correctness of the conclusion announced in the original opinion, takes occasion to urge that the court "through the elected judges" should take cognizance of the record. Pertinent to that request and the implied assumption that the matter has not had the consideration of the elected judges, it is deemed not inappropriate that the following statement touching the procedure *Page 271 
of the Court of Criminal Appeals be embraced in this opinion: To aid the Court of Criminal Appeals, the Legislature has authorized and the Governor has appointed two lawyers possessing the qualifications and experience of the judges of the Court of Criminal Appeals as required by the Constitution. In the hearing of all cases submitted to the Court of Criminal Appeals, the Commissioners sit with the judges and hear the arguments made. In the distribution of the cases after submission, certain cases are referred for special examination to each of the judges of the Court of Criminal Appeals and to each of the Commissioners. After the opinions are written by the judges and the Commissioners there is held one day in each week consultation in which the judges and Commissioners all participate and in which the opinions written are read and considered, and no opinion of the Commissioners is handed down until it has the sanction and approval of all the judges of the Court of Criminal Appeals. Jackson v. State, 280 S.W. Rep. 202.
In his motion counsel for the appellant takes note of the fact that before its decision the appeal remained upon the docket for an unusual length of time. Accounting for this it may be said that while the offense was trivial, the legal question involved was deemed important and intrinsic for solution, and the court was hesitant to decide it without an exhaustive inquiry into the subject involved and the precedents and statutes which might bear upon it. The opinion rendered reflects not the judgment of the Commission alone but the judgment of all the elected members of the Court of Criminal Appeals with each of whom, from time to time anterior to the final announcement of the result, the members of the Commission has conferred. The result declared has not only the sanction of the elected members of the court but is the result of their best judgment after the most careful investigation and consideration of which they are capable. That their views upon the subject expressed in the opinion and those of the learned counsel for the appellant do not coincide is a subject of regret upon the part of the members of the court as well as the Commissioners. Counsel's views may be sounder, but the court having reached a different conclusion upon the original hearing and remaining unconvinced of its error after a re-examination of the subject in the light of the exhaustive motion for rehearing, is constrained, without writing further upon the subject, to adhere to the conclusion originally reached and heretofore announced and to overrule the motion for rehearing. It is so ordered.
Overruled. *Page 272